UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 12-6329


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

THOMAS JOHN MAJEED, a/k/a Isaac Abram Abraham,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. James A. Beaty, Jr.,
Chief District Judge. (1:00-cr-00204-WO-4)


Submitted:   April 19, 2012                 Decided:   April 26, 2012


Before NIEMEYER, SHEDD, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas John Majeed, Appellant Pro Se. Robert Michael Hamilton,
Assistant United States Attorney, Greensboro, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Thomas       John    Majeed      appeals     a    district        court      order

denying     his   motion       for    a   sentence    reduction        under        18   U.S.C.

§ 3582(c) (2006).          We affirm.         Because the amendment in question

did not lower Majeed’s Guidelines sentence, we find the district

did   not    abuse    its        discretion       denying      the    motion.             United

States v. Goines, 357 F.3d 469, 478 (4th Cir. 2004) (stating

standard     of    review).           Accordingly,        we    affirm        the     district

court’s     order.        We   deny       Majeed’s   motion     for       a    stay      pending

appeal.      We dispense with oral argument because the facts and

legal    contentions       are       adequately      presented       in       the    materials

before    the     court    and       argument     would   not    aid      the       decisional

process.

                                                                                      AFFIRMED




                                              2